 ALAMEDA COUNTY ASSOCIATION603Alameda County Association for the Mentally Re-tarded, Inc. and Social Services Union, Local535, Service Employees International Union,AFL-CIO. Case 32-CA-2365April 6, 1981DECISION AND ORDEROn September 10, 1980, Administrative LawJudge David G. Heilbrun issued the attached Deci-sion in this proceeding. Thereafter, the GeneralCounsel, the Charging Party, and Respondent allfiled exceptions and supporting briefs.The Board has considered the record and the at-tached Decision in light of the exceptions andbriefs and has decided to affirm the rulings, find-ings, and conclusions of the Administrative LawJudge only to the extent consistent herewith.The Administrative Law Judge concluded thatRespondent did not violate Section 8(a)(5) and (1)of the Act, as alleged, by failing and refusing to ex-ecute a letter of understanding, drafted by Re-spondent and executed by the Union, embodyingthe terms and conditions of the oral agreementreached by the parties in resolution of their disputeover the interpretation and application of thewages and classifications provision of their recentlynegotiated collective-bargaining agreement. For thereasons set out below, we disagree with the Ad-ministrative Law Judge's conclusion and his rec-ommendation that the complaint be dismissed in itsentirety. Instead, we find and conclude that Re-spondent has violated Section 8(a)(5) and (1) of theAct.FINDINGS OF FACTThe Union was certified as the exclusive collec-tive-bargaining representative for an appropriateunit of employees on January 22, 1979.1 Thereaf-ter, the parties negotiated their first collective-bar-gaining agreement.The Union's principal negotiator was its northernregional director, David Aroner; Respondent'sprincipal negotiator was William Bonnheim, an at-torney in private practice. Aroner had advisedBonnheim that any contractual agreement reachedwould have to be ratified by the membership.Aroner also understood that the terms of any col-lective-bargaining agreement would have to be ap-proved by Respondent's board of directors.There were six or seven negotiating sessions, cul-minating in a collective-bargaining agreement datedJuly 25, to be effective retroactively from July 1,1979, to August 31, 1980. The contract provided,inter alia, for "minimum straight-time monthlyI All dates hereinafter are in 1979 unless specified otherwise.255 NLRB No. 85rates" as set out in a salary schedule appended tothe contract. The salaries (by grade, with step in-creases within each grade) reflected a $125-per-month increase over previous minimum salarylevels.2Prior to the implementation of the new contract,six employees had, for various reasons not in issuehere, been properly receiving pay on an "overscale" basis-i.e., they had been receiving a highermonthly salary than their grade and step level enti-tled them to under the precontract salary scales.When the contractual salary scales went into effectin late July, retroactive to July 1, the salaries ofthese six employees were raised to the levels calledfor under the new salary scales. This resulted inthese six employees-unlike all other employeeswho had been receiving pay in accordance withthe precontract scales-receiving less than a $125-per-month increase in their wages, albeit the con-tract salary scales vis-a-vis the precontract scalesprovided for increases in that amount.This was quickly brought to the attention of theparties. The Union took the position that the nego-tiated $125-per-month increase was to be applied"across the board" to each employee regardless ofwhether they were being paid overscale under theformer salary scales. Respondent took the positionthat the $125-per-month increase was to be appliedto the old salary scales without regard to or allow-ances for formerly overscale employees.3Aroner and Bonnheim met on August 24, Sep-tember 27, and October 10 to discuss this issue.During the first two meetings, neither party madeany proposals as to how to resolve it. Each partyrestated its position. Bonnheim told Aroner that"my client ...was not prepared to make any pro-posals to settle this because they felt that the em-ployees were not entitled to an increase and at thatpoint they saw no reason to make a settlement pro-posal." Bonnheim testified that in using the term"they" he was referring to Earl Cruser, Respond-ent's executive director.According to Aroner's uncontradicted testimony,prior to their October 10 meeting, Bonnheim calledAroner and told him that he had a proposal "for away to resolve the issue." Thereafter, Aroner andBonnheim met on October 10. Aroner testified thatat that meeting Bonnheim explained that his pro-posal was that the six employees would receive thefull $125-per-month salary increase, but that their2 The precontract monthly salary levels are not in evidence. Neverthe-less, the record establishes that the salary schedule appended to the newcollective-bargaining agreement represents an increase of 125 per monthover precontract levels.3 There is nothing in the record to indicate that during negotiations theparties discussed how. in particular, the $125-per-month increase wouldhe applied to the salaries of the overscalc employees. 604DECISIONS OF NATIONAL LABOR RELATIONS BOARDresultant salaries would thereafter be frozen untilthe salary scales rose to the level of their respec-tive salaries. Aroner told Bonnheim that he"thought that agreement would fly," but that hewould "have to meet with the people and get backto [Bonnheim]."4Bonnheim likewise told Aronerthat he "had to take it back to my principals."Thereafter, on October 31, Aroner wrote a letterto Bonnheim in which Aroner stated the Union'swillingness to resolve the dispute on the terms asdiscussed between Aroner and Bonnheim on Octo-ber 10. The letter then set out the terms of the set-tlement as outlined above. Aroner's letter closedwith the statement, "If this is satisfactory to you,you might draft an appropriate agreement and sendit to us for signature."Although Bonnheim did not "believe" or"recall" that he had seen this October 31 letterfrom Aroner prior to the evidentiary copy beingshown to him at the hearing, on November 16 hesent Aroner a letter, together with (as the letterstated) "three copies of a letter of understandingpertaining to our agreement with regards to thoseemployees that are presently being paid overscale." The covering letter of transmittal furtheradvised:Please execute all three copies and forwardthem to [Respondent's executive director] Mr.Cruser for his signature.After the letter of understanding has beenexecuted by all parties, we will return onefully executed copy to your office for yourfile.The letter of understanding resolved the disputeas agreed to between Aroner and Bonnheim attheir October 10 meeting, and set forth the termsof settlement in language almost identical to thatcontained in Aroner's October 31 letter to Bonn-heim.4 Bonnheim's account of the October 10 meeting differs somewhatfrom Aroner's. According to Bonnheim, he had, for the first time, au-thority in the October 10 meeting to explore various possibilities for reso-lution of the dispute. Bonnheim did not remember making a proposal "perse," but rather testified that:[O]ut of that meeting came an understanding between Mr. Aronerand I as to what we would try to convince our respective clientswould be acceptable. And I don't think I made that proposal assuch. I didn't sit down at the table and say "Hi, David Aroner]here's my proposal." The terms of that evolved out of the discussionthat Mr. Aroner and I had as to what we thought our respectiveprincipals would accept as a settlement of this grievance. This wasthe first time I had any authority from my principals to discuss set-tlement.In light of our finding that at the end of the October 10 meeting Aronerand Bonnheim were in full agreement as to the terms and conditions ofthe proposed settlement, and in light of our further finding that Respond-ent and the Union were in such full agreement as of November 16, wefind it unnecessary to resolve any inconsistency in testimony betweenAroner and Bonnheim as to precisely how they reached agreement inthis October 10 meeting.Bonnheim's November 16 letter to Aroner andthe enclosed letter of understanding in resolution ofthe dispute were sent with Cruser's foreknowledgeand approval. The November 16 letter also indicat-ed on its face that a copy thereof had been pro-vided to Cruser. As indicated above, the letter ofunderstanding was prepared for Cruser's signature.Aroner signed the letter of understanding as"Accepted and Approved" on November 19, andforwarded it to Cruser the same day, in accordancewith the instructions in Bonnheim's November 16letter to Aroner. The letter of understanding, ex-ecuted by Aroner, was received by Respondent onNovember 26. Respondent has failed and refused toexecute it.AnalysisThe Administrative Law Judge noted thatAroner testified that four of the six affected em-ployees had filed grievances on the same subject asthat of the Aroner-Bonnheim discussions; i.e., thedispute as to how overscale employees would betreated under the new contract. The Administra-tive Law Judge also characterized a September 19letter from Cruser to Aroner as Respondent's pro-cedural response to those grievances. The Adminis-trative Law Judge also noted that, in the letterAroner sent to Bonnheim on October 31, discussedabove, Aroner expressed his willingness to resolve"the outstanding grievances" on the terms dis-cussed by Aroner and Bonnheim at their October10 meeting. Finally, the Administrative Law Judgenoted that, on several occasions during their testi-mony at the hearing, Bonnheim and Cruser bothreferred to the subject of the dispute as "griev-ances." Based on the foregoing evidence, the Ad-ministrative Law Judge found that the parties hadactually treated this dispute as merely their firstgrievance under the grievance-arbitration provi-sions of the new collective-bargaining agreement.Thus, finding that "[t]his aspect provides a control-ling basis for case disposition," the AdministrativeLaw Judge determined that the dispute betweenthe parties was "uniquely and exclusively suitablefor arbitral resolution if preliminary grievance han-dling fails." Accordingly, the Administrative LawJudge recommended that the complaint be dis-missed.The Charging Party, Respondent, and the Gen-eral Counsel all except to the Administrative LawJudge's characterization of the dispute about salarytreatment of overscale employees as a grievance, oras being suitable for arbitration under the griev-ance-arbitration provisions of the collective-bar-gaining agreement. We find merit in these excep-tions. ALAMEDA COUNTY ASSOCIATION605Although, as noted above, the term "grievance"was used in connection with the dispute, the recorddoes not support the Administrative Law Judge'sfinding that the parties treated the dispute aboutoverscale employees as a grievance under the col-lective-bargaining agreement. To the contrary, theefforts of Aroner, Bonnheim, and Cruser to resolvethe dispute, as evidenced by the meetings betweenAroner and Bonnheim and the letters of October31 and November 16 as well as the letter of under-standing, were not conducted pursuant to the con-tractual grievance-arbitration procedure, nor in linewith any of the four steps for processing griev-ances under those procedures. Rather, their effortsshow that they were trying to negotiate an amica-ble settlement without resorting to the grievance-arbitration procedures.6Consequently, we con-clude that the parties did not consider or treat thissalary dispute as a grievance under their contract.6In any event, we note that Respondent did notassert the appropriateness of deferral to arbitrationas an affirmative defense in its answer to the com-plaint, nor raise any such contention at the hearing;indeed, Respondent has joined the Charging Partyand the General Counsel in uniformly excepting tothe Administrative Law Judge's sua sponte conclu-sion that the salary dispute is suitable for deferralto arbitration. Thus, the question of deferral was inno way litigated at the hearing, and the recordbefore us is insufficient upon which to make anydetermination as to the appropriateness of deferral.MacDonald Engineering Co., 202 NLRB 748(1973).7Alternatively, the Administrative Law Judgerecommends dismissal of the complaint on theground that Bonnheim had "an original and con-tinuing role which at all times conditioned his deal-ings on the ratifying authority of Respondent'sgoverning officials." Thus, it appears that the Ad-' This is further borne out by Cruser's attempt after November 16 tohave the terms and conditions of the letter of understanding sanctionedby some members of Respondent's board of directors-a step nowhere tobe found in the contractual grievance procedures.6Thus, there is no basis for the Administrative Law Judge's character-ization of Executive Director Cruser's September 19 letter to Aroner as"the Employer's procedural response" to the filing of grievances by fourof the affected employees.I Moreover, disputes, like the instant one, about the fundamental exist-ence of an agreement between the parties-here, the November 16 letterof understanding-as opposed to disputes about the interpretation of anysuch agreements, are not subject to deferral by the Board. Frank Naccar-ato, a Sole Proprietor. d/bh/a Naccarato Construction Company. et a., 233NLRB 1394. 1400 (1977).Chairman Fanning would not in any event defer to arbitration in thisproceeding for the reasons set out in his dissenting opinion in Collver In-sulated Wire, A Gulf and Western Systems Co., 192 NLRB 837 (1971).In agreeing with his colleagues as to the ultimate disposition of thequestion of deferral, Member Zimmerman relies entirely on the fact thatthe deferral issue is not properly before the Board Thus, his rejection ofdeferral is not to be taken as a statement by him of adherence to or rejec-tion of the principles espoused in Collyer. .supra.ministrative Law Judge has also recommended dis-missal of the complaint on the ground that Bonn-heim did not possess authority to bind Respondentto the terms of the resolution reached by Aronerand Bonnheim on October 10.We will assume that Bonnheim had no actual au-thority to bind Respondent to the terms and condi-tions of the proposed resolution of the disputereached on October 10 between Aroner and Bonn-heim. Nevertheless, we find that Respondent's No-vember 16 cover letter to Aroner evidenced itsclear agreement with the terms and conditions setforth in the enclosed letter of understanding, whichwere those terms initially agreed to betweenAroner and Bonnheim on October 10. Thus, theletter of understanding was drafted by Respondent;it opens by telling Aroner that "[t]his will confirmour understanding pertaining to the salaries of [theaffected employees], subject to the following termsand conditions"; and it thereafter sets out the termsand conditions of the proposed settlement as initial-ly agreed to between Aroner and Bonnheim onOctober 10, and in language substantially similar tothat employed by Aroner in his October 31 letterto Bonnheim on this subject. Further, the letter oftransmittal describes the enclosed letter of under-standing as "pertaining to our agreement," instructsAroner to execute all three copies and to forwardthem to Cruser for his signature, and tells Aronerthat he will receive a copy of the letter of under-standing for his files "[a]fter the letter of under-standing has been executed by all parties."In addition, Respondent concedes that the letterof understanding was sent with Executive DirectorCruser's approval. In this regard, we note that theletter of understanding closes with the phrase "AC-CEPTED AND APPROVED," followed by aspace for the signature of "EARL CRUSER, Ex-ecutive Director," and the signature of a union rep-resentative. Furthermore, Cruser's approval of theletter of understanding was made clear to theUnion by the fact that the cover letter transmittingthe letter of understanding was marked "cc: Mr.Earl Cruser." Finally, there is no claim by Re-spondent that Cruser contacted the Union afterNovember 16 to in any way modify the contents orinstructions in the November 16 correspondence orto indicate that Respondent had not approved thesettlement or that it was, despite the clear wordingof the transmittal letter, still subject to the approvalof Respondent's "principals."Thus, the facts establish an explicit, forthrightdemonstration of acceptance and approval of theterms of the letter of understanding and of the in-tention on the part of Respondent to execute it as asigned agreement. Consequently, the November 16 606DECISIONS OF NATIONAL LABOR RELATIONS BOARDcorrespondence from Respondent, coming over amonth after Bonnheim had expressed his initialagreement on October 10 subject to Bonnheim'shaving to "take it back to my principals," gave theUnion every reason to believe in and rely on Re-spondent's expression of agreement therein andevery reason to assume that whatever approval hadto be given by Respondent's "principals" to Bonn-heim's October 10 agreement with Aroner hadbeen obtained. Accordingly, we find that therewas, as of November 16, a final, unconditionalagreement between the parties as to the salarytreatment of overscale employees, and that Re-spondent's subsequent refusal to execute the writ-ten embodiment of that agreement constitutes aviolation of Section 8(a)(5) of the Act.CONCLUSIONS OF LAW1. Alameda County Association for the MentallyRetarded, Inc., is an employer engaged in com-merce within the meaning of Section 2(6) and (7)of the Act.2. Social Services Union, Local 535, Service Em-ployees International Union, AFL-CIO, is a labororganization within the meaning of Section 2(5) ofthe Act.3. The unit as referred to in the parties' collec-tive-bargaining agreement effective from July 1,1979, through August 31, 1980, is an appropriatebargaining unit within the meaning of Section 9(b)of the Act.4. Since January 22, 1979, the Union has beenthe duly certified exclusive collective-bargainingrepresentative of the employees in the above-refer-enced unit within the meaning of Section 9(a) ofthe Act.5. Respondent engaged in unfair labor practicesin violation of Section 8(a)(5) and (1) of the Act byfailing and refusing since November 26, 1979, toexecute the letter of understanding resolving thedispute between the parties about the interpretationand application of the wages and classificationsprovisions of their July 1, 1979-August 31, 1980,collective-bargaining agreement.6. The aforesaid unfair labor practice is an unfairlabor practice affecting commerce within the mean-ing of Section 2(6) and (7) of the Act.THE REMEDYHaving found that Respondent has engaged in anunfair labor practice, we shall order Respondent tocease and desist therefrom and to take certain af-firmative action which we find to be necessary toremedy the unfair labor practice and to effectuatethe policies of the Act. Specifically, we shall orderthat Respondent execute the November 1979 letterof understanding prepared by it in resolution of theinstant dispute over the interpretation and applica-tion of the collective-bargaining agreement, andthat it make whole the employees named thereinfor any loss of wages they may have suffered as aresult of Respondent's failure to execute the afore-mentioned letter of understanding, with interestthereon, computed in the manner set forth in OgleProtection Service, Inc., and James L. Ogle, an Indi-vidual, 183 NLRB 682 (1970), and Florida SteelCorporation, 231 NLRB 651 (1977).8ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Re-lations Board hereby orders that the Respondent,Alameda County Association for the Mentally Re-tarded, Inc., Oakland, California, its officers,agents, successors, and assigns, shall:1. Cease and desist from:(a) Refusing to bargain collectively with SocialServices Union, Local 535, Service Employees In-ternational Union, AFL-CIO, by failing and refus-ing to execute the November 1979 letter of under-standing resolving the dispute between the partiesover the interpretation and application of thewages and classifications provision of the July 1,1979-August 31, 1980, collective-bargaining agree-ment between the parties.(b) In any like or related manner interferingwith, restraining, or coercing employees in the ex-ercise of the rights guaranteed them by Section 7of the Act.2. Take the following action necessary to effec-tuate the purposes and policies of the Act:(a) Upon request of the Union, execute the No-vember 1979 letter of understanding describedabove in paragraph (a).(b) Upon execution of the aforementioned letterof understanding, make whole the employeesnamed therein for any loss of wages they may havesuffered as a result of Respondent's failure to ex-ecute said letter of understanding, with interestthereon, to be computed in the manner set forth inthe section of this Decision and Order entitled"The Remedy."(c) Preserve and, upon request, make available tothe Board or its agents, for examination and copy-ing, all payroll records, social security payment re-cords, timecards, personnel records and reports,and all other records necessary to analyze theamount of backpay due under the terms of thisOrder.s See, generally, Ii% Plumbing & Ileating C.. 138 NLRB 716 (1962). ALAMEDA COUNTY ASSOCIATION607(d) Post at its place of business in Oakland, Cali-fornia, copies of the attached notice marked "Ap-pendix."9Copies of said notice, on forms providedby the Regional Director for Region 32, afterbeing duly signed by Respondent's authorized rep-resentative, shall be posted by it immediately uponreceipt thereof, and be maintained by it for 60 con-secutive days thereafter, in conspicuous places, in-cluding all places where notices to employees arecustomarily posted. Reasonable steps shall be takenby Respondent to insure that said notices are notaltered, defaced, or covered by any other material.(e) Notify the Regional Director for Region 32,in writing, within 20 days from the date of thisOrder, what steps Respondent has taken to complyherewith.9 In the event that this Order is enforced by a Judgment of a UnitedStates Court of Appeals, the words in the notice reading "Posted byOrder of the National Labor Relations Board" shall read "Posted Pursu-ant to a Judgment of the United States Court of Appeals Enforcing anOrder of the National Labor Relations Board."APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentWE WILL NOT refuse to bargain collectivelywith Social Services Union, Local 535, ServiceEmployees International Union, AFL-CIO, byfailing and refusing to execute the November1979 letter of understanding resolving the dis-pute between us and the Union over the inter-pretation and application of the wages andclassifications provision of the July 1, 1979-August 31, 1980, collective-bargaining agree-ment between us.WE WILL NOT in any like or related mannerinterfere with, restrain, or coerce employees inthe exercise of the rights guaranteed them bySection 7 of the National Labor Relations Act,as amended.WE WILL, upon request of the Union, ex-ecute the aforementioned November 1979letter of understanding.WE WILL make whole the employees namedin the November 1979 letter of understandingfor any loss of wages they may have sufferedas a result of our failure to execute the letterof understanding, with interest.ALAMEDA COUNTY ASSOCIATION FORTHE MENTALLY RETARDED, INC.DECISIONSTATEMENT OF THE CASEDAVID G. HEILBRUN, Administrative Law Judge: Thiscase was heard at Oakland, California, on July 1, 1980,based on an amended complaint alleging that AlamedaCounty Association for the Mentally Retarded, Inc.,herein called Respondent, violated Section 8(a)(1) and(5) of the Act, by refusinq to execute a certain letter ofagreement which assertedly embodied an oral agreementresolving dispute over the interpretation of a wage pro-vision contained in an underlying collective-bargainingagreement freshly entered into between it and SocialServices Union, Local 535, Service Employees Interna-tional Union, AFL-CIO, herein called the Union.Upon the entire record, my observation of witnessesand consideration of post-hearing briefs, I make the fol-lowing:FINDINGS OF FACT AND RESULTANT CONCLUSIONOF LAWAfter the Union's certification on January 22, 1979, asexclusive collective-bargaining representative for a unitof numerous full-time and regular part-time classifica-tions, its northern regional director, David Aroner, aidedby an employee committee, negotiated formally with Re-spondent for their first contract.2His counterpart overthe course of six or seven meetings was attorney WilliamBonnheim, who had been designated in writing by Ex-ecutive Director Earl Cruser as Respondent's "chief ne-gotiator."3 The effort produced a collective-bargainingagreement dated July 25 but retroactively effective toJuly 1. In form and general content this comprehensivelycovered 20 enumerated subjects. The topic of wages wastreated in section XII by language setting forth variousmonthly amounts that were to be the "minimum straight-time monthly rates."4The contract had a schedule ofI Respondent's brief was filed on August 6. 1980. with a coveringletter explaining the reasons for its lateness by I day. I see no prejudicepresent in this irregularity and thus disregard the slight untimeliness offiling.2 At all material times Respondent was a nonprofit California corpora-tion with office and principal place of business located in Oakland. Cali-fornia, where it engaged in the educational and vocational rehabilitationof retarded and/or developmentally disabled individuals, annually receiv-ing gross revenues in excess of $250,000 and funds in excess of $50.000from various programs of the United States Government., while furnish-ing services valued in excess of $50,000 to users in the State of California.each of which met jurisdictional standards of the National Labor Rela-tions Board on a direct basis. On these admitted facts I find that Re-spondenl is an employer engaged in commerce within the meaning ofSection 2(6) and (7) of the Act, and otherwise that the Union is a labororganization within the meaning of Section 2(5) Respondent is actuallynow renamed Association for Retarded Citizens-Alameda County' All dates and named months hereafter are in 1979. unless shoirn olh-erwise4 At a point prior to July 25 Bonnheim had dictated a set of proposedsubstantive provisions which he was then recommending to Respondentlboard of directors. These were eventually memorialized in board of di-rector minutes and still later became available to Aroner. Item number(2) of this material reads:Salary Increase: (a) Effeclive July I. 1979 employees presentlyworking a 35 hour work week shall have their salary increased $125per month Employees presently working a 37 hour work eek willContinued 608DECISIONS OF NATIONAL LABOR RELATIONS BOARDmonthly wage rates appended for classification levelsand steps within each level. A further one-page additionwas headed "Letter of Understanding," from which thefollowing excerpts are taken:2. Appendix A to the Collective BargainingAgreement shall be modified only as follows:Those employees who, for the period July 1,1979 through December 31, 1979, work a thirty-seven and one-half (37-1/2) hour week will re-ceive an additional $25.00 per month. They willnot, however, continue to receive the seven (7%)percent differential after July 1, 1979.Employees who work a forty (40) hour weekwill also receive $25.00 per month additional forthe period July , 1979 through December 31,1979 and in addition will receive a seven (7%)percent differential from July 1, 1979 throughoutthe term of this Agreement.4. The Employer agrees to a bonus payment toemployees on the payroll on June 30, 1979, as fol-lows:Full-time employees shall be paid at the rate offifty ($50.00) dollars per month calculated to thenearest pay period for up to (12) months' serviceprior to June 30, 1979. The maximum payable toany employee on this basis is six hundred($600.00) dollars. Part-time employees shall bepaid on a pro-rata basis.The full-time bonus payment shall be paid toeach employee as soon as possible consistent withthe Employer's cash flow needs but in no eventlater than September 30, 1979. Such bonus pay-ment shall be paid in a separate check from regu-lar wages so as not to exaggerate withholding taxdeductions.Shortly after implementation Aroner was telephonedby Chapter President Janet Lilly, who advised him thatsix employees of the bargaining unit had not received thewage payments reflective of an anticipated $125 monthlyincrease. From this originating advice a dispute quicklyarose concerning whether all employees would enjoy an"across-the-board" raise of this amount, or whether thesix in question would be excluded because they were al-ready being compensated in "over scale" fashion.5Aroner explored resolution of the problem with Bonn-heim during a series of meetings. In the first two of theseon August 24 and September 27, no appealing proposalwas made to him. On each of these dates Bonnheim toldreceive $150 increase but said employee shall no longer receive the7% differential. Employees presently working a 40 hour work weekshall receive a $150 per month increase and their differential payshall be reduced to 7%. (b) Effective January 1, 1980, only thoseemployees presently working a 35 hour work week shall receive asalary increase of $25 per month. Employees working a 37 hour or40 hour work week. shall not receive a salary increase at this time.s Neither party chose to develop any evidence of prior monthly payrates. In consequence there is no basis to compare precontract payrollwith the particularized schedule appended to the new contract.Aroner that Cruser saw no deserving equities to the situ-ation as would yield extra money. Then on October 10the two adversaries arranged a breakfast meeting. Aronertestified that after morning civilities the conversation"drifted" into discussion of this problem, and betweenthem an idea of establishing a capped monthly increaseof $125 was born. In turn this led to comments abouthow the additional $25 monthly increment due in Janu-ary 1980 might not apply to the six affected employees,and on the total notion Aroner allowed as to how itmight "fly" should his constituency be satisfied. Bonn-heim's version is that this general theme represented an"understanding," which he would ultimately have beenobliged to clear through Respondent's board of direc-tors.6On November 16 Bonnheim corresponded to Aroner.This letter had Cruser's assent and alluded in coveringfashion to an enclosed agreement as follows:Attached for your execution are three copies of aletter of understanding pertaining to our agreementwith regards to those employees that are being pres-ently paid over-scale. Please execute all three copiesand forward them to Mr. Cruser for his signature.After the letter of understanding has been execut-ed by all parties, we will return one fully executedcopy to your office for your file.Thank you very much for your cooperation inthis matter.The actual enclosure provided:This will confirm our understanding pertaining tothe salaries of Bonnie Gallon, Jessie Grant, IreneO'Donnell, Laura Hunter, Estrella Dingcong andDebra Texara, subject to the following terms andconditions:1. Each of the aforementioned employees shallreceive a $125.00 per month salary increase, said in-crease to be retro-active to July 1, 1979:2. The aforementioned employees shall not re-ceive any additional salary increases, including costof living increases until such time as the rate of payfor their classification exceeds their current salaries.If the foregoing conforms with your understand-ing, please indicate your acceptance and approval inthe space provided below.This was promptly signed by Aroner and forwarded onto Cruser by letter dated November 19. Cruser testifiedthat at this point his earlier "desire" for a resolution wasundercut by key members of Respondent's governingbody. Upon experiencing such objections he simply6 During earlier negotiations toward the contract itself there was recip-rocal notification by Aroner and Bonnheim that a form of ratificationwould be necessary to confirm whatever they created. Aroner testifiedthat he construed this as referring to "major items," while Bonnheimadded that he was never possessed of the authority to bind this board ofdirectors. On the narrower point Aroner testified that as a "settlementproposal" he understood the adjustment devised oil October 10 need nothave board of directors approval, and here Bonnheim simply contradictshim in testimony asserting that he made clear it "had to be taken back tomy principals." ALAMEDA COUNTY ASSOCIATION609never presented the formula for approval because itseemed to him futile to do so. Aroner learned of thiswhen Lilly again advised him that "backpay" was notmaterializing. He contacted Cruser on the matter andwas told of opposition emanating from the board of di-rectors. After desultory discussion of a potential one-timelump sum payment the prospects for amiable resolutionwithered, and a triggering unfair labor practice chargeensued in December.While these static facts pertain to the case, it has alsoproceeded on another plane. The underlying collective-bargaining agreement has an elaborate grievance proce-dure as its section IX, and Aroner testified expressly thatfour of the six affected employees had filed grievanceson the matter. In this sense a letter dated September 19from Cruser to him was taken as the Employer's proce-dural response.7Another letter dated October 31 show-ing itself as written and sent that date from Aroner toBonnheim, but in dispute as to whether ever received,plainly follows this theme. It reads:We are willing to resolve the outstanding griev-ances filed by those over-scale employees on thefollowing terms as discussed between us on October10:1. Each of the employees will receive the full$125.00 per month salary adjustment retroactive toJuly 1, 1979.2. These employees will not receive any furtherincreases until the pay scale for their classificationexceeds their new rate of pay (including the $125.00adjustment).If this is satisfactory to you, you might draft an ap-propriate agreement and send it to us for signature.Both Bonnheim and Cruser also termed the August-Oc-tober dynamics as involving a "grievance" matter.This aspect provides a controlling basis for case dispo-sition. The General Counsel has here ventured into anarea of pure contract dispute which is uniquely and ex-clusively suitable for arbitral resolution if preliminarygrievance handling fails.8I observe first that the contractis thorough and unambiguous with respect to the funda-7 This brief letter stated:Enclosed are copies of my response to the pay grievances ofLaura Hunter, Irene O'Donnell, Debra Texara, and Jessica Grant.Bill Bonnheim will be in town next week and I hope we will beable to resolve this issue at that time.On alternative grounds I credit Bonnheim with respect to his descrip-tion of having an original and continuing role which at all times condi-tioned his dealings on the ratifying authority of Respondent's governingofficials. It is not actually denied that he so represented himself even atthe meeting of October 10, and to the extent that Aroner testified of hiscontrary "understanding" this is evidence which I discredit as baselesslyat odds with all circumstances of this nascent bargaining relationship.Further. I emphasize that the core of this case is labor relations and anal-ogies the General Counsel seeks to draw from Respondent's bylaws orfrom Cruser's job description are unavailing on the particular issue ofwhether Bonnheim boldly dissolved this knotty problem on his own ini-tiative.mentally stated subject of monthly pay rates. They areplainly stated in terms of a minimum, without hint ofautomatic concession to individual circumstances. It isprecisely such certainty that a labor contract best fulfills,yet when the result is unfavorable to particular employ-ees this does not afford an escape from the fair meaningof agreed words. There could be innumerable examplesof why single employees or groups of them should havehad closer analysis of their needs. The ground rules ofcollective bargaining realize this possibility by doctrinessuch as mandatory disclosure of information necessaryand relevant to the bargaining process. Here, no one wasbetter situated than the employees themselves to reporttheir actual earnings rate, and there is no indication ofthe Union making even a rudimentary attempt to inven-tory rates in effect as the course of bargaining nearedfruition.9Phraseology and semantics must be recognizedas an integral part of evaluating a collective-bargainingagreement. Here the General Counsel has utterly failedto demonstrate that a supplementary form of agreementwas created within the cognizance of Section 8(d) of theAct. On the contrary the parties themselves treated thematter as merely their first grievance, and it isunderstandable that one might arise in the intricate realmof cranking up actual pay entitlement based on the firstcontract that had been formulated in a given labor-man-agement setting. 'o Cf. Oswald Jaeger Baking Co., 42 LA945 (P. Marshall): East Liverpool City Hospital, 60 LA242 (D. Kahaker): Wallace-Murray Corp., 61 LA 558 (M.Talent); Beitzell & Co., Inc., 72 LA 475 (E. Spark): NitecPaper Co., 72 LA 633 (N. Stocker).[Recommended Order for dismissal omitted from pub-lication.]I The spirited controversy that arose at hearing concerning receipt ofAroner's October 31 letter is irrelevant, as all components of the fact sit-uation are in place without reference to whether it was actually receivedby Bonnheim as an ordinary item of incoming business correspondence.This is particularly true because its contents fully mirror the letter of un-derstanding that accompanied Bonnheim's transmittal dated November16. Such later communication to the Union had issued with Cruser's ex-press approval.'o An early expression of what had been latent trouble was embodiedin a letter from Aroner to Bonnheim dated September 5. It read:I am in receipt of the documents sent by Linda Jardine relative toour pay dispute, affecting Bobbie Gallon, Debra Texara, JessieGrant, Irene O'Donnell, Laura Hunter and Estrella Dingcong.After reviewing them it still appears to me that the Employer hadthe responsibility of advising us of any special pay conditions in ex-istence prior to unionization which the Employer wished to main-tain. In addition we consistently discussed the money as an acrossthe board increase. The contract refers to the salary scale outliningminimum salaries which anticipates that some employees might bepaid overscale.Furthermore. in reviewing my file I came across the three pagesummary of the settlement terms used at the ACAMR Board meet-ing prior to July 25, 1979 (see enclosed). A review of item number 2should resolve this dispute.I trust that ACAMR will now pay the full $125.00 increase to thesix above mentioned employees.Belated invention of an "across the board increase" concept, and rathersterile argument that reference to "minimum salaries" would anticipatespecial circumstances, is but disingenuous. naive, or both.